Concurring Opinion by
Judge Doyle :
I concur with the conclusion reached by the majority but further believe that it essentially explores only one of the principles necessary to consider under the facts in the case at bar. I agree that Appellants have pled a cause of action “recoverable at common law” but as we recently emphasized in Joner v. Board of Education of the School District of Philadelphia, 91 Pa. Commonwealth Ct. 145, 496 A.2d 1288 (1985). *592There- are two -distinct requirements that must be met for recovery.
Once a cause of action is found to exist, we then pass to the more difficult and critical task of examining whether Section 202(b)(3) of the Act1 bars such cause of action. As we articulated in Mascaro v. Youth Study Center, 89 Pa. Commonwealth Ct. 388, 492 A.2d 786 (21 T.D. 1984, filed May 22, 1985), it is not every breach of duty that results in liability; the cause of action must also fall within one of the eight exceptions to immunity described in Section 202 of the Act. In this instance the exception is focused on Section 202(b)(3), that dealing with the care, custody or control of real estate.'
Regarding the first requirement, there is no question that the Appellant, Esther Johnson, was a business invitee who was owed a duty by the City for protection from physical harm caused by a condition on the land. Atkins v. Urban Redevelopment Authority of Pittsburgh, 489 Pa. 344, 414 A.2d 100 (1980), adopting Section 343 of -the Restatement ¡(¡Second) of Torts (1965). Nor is there any question that the subway concourse in this instance was being used for the purposes for which it was intended. See Vann v. Board of Education of the School District of Philadelphia, 76 Pa. Commonwealth Ct. 604, 464 A.2d 684 (1983). While these are facts essential to establish a cause of action, they are not necessarily central to enable that cause of action to hurdle the immunity bar. In order to successfully surmount that hurdle the Appellants must show that the perpetrators of the attack on Mrs. Johnson in some way utilized the prop*593erty for their evil designs, e.g., by “nesting” in the property, see Ford v. Jeffries, 474 Pa. 588, 379 A.2d 111 (1977); or that the Appellees failed in some way to maintain the structure (the concourse) by some negligent act or omission, e.g., failure to maintain adequate lighting or to maintain a secure facility as in Mas caro, where there was such a requirement or that they designed or caused a condition to the real estate that created an unreasonable risk to the invitee, see, e.g., Bersani v. School District of Philadelphia, 310 Pa. Superior Ct. 1, 456 A.2d 151 (1983) (head injury caused to a nine year old boy playing catcher by a bat in a baseball game being played on a “pimple-ball” diamond laid out by the ¡School District).
The mere absence of adequate police protection afforded to members of the general public, or even those who take public transportation, would not fall into this category; there must be some nexus, some causal relationship, between the injury and the real property, or the use of the real property. Accordingly, I would remand to the trial court for further proceedings to allow the Appellants the opportunity to overcome the burden of the immunity bar, if that is possible.

 Act of November 26, 1978, P.L. 1399, as amended, formerly 53 P.S. §§5311.202(b) (3) repealed by Section 333 of the Act of October 5, 1980, P.L. 693. A similar provision now appears in Section 8542 of the Judicial Code, 42 C.S. §8542.